Citation Nr: 0915712	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  08-02 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for ligament injuries 
of the legs.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel





INTRODUCTION

The appellant had 21 days of active duty for training with 
the Army National Guard from August 1975 to September 1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in June 2006 of the Department 
of Veterans Affairs (VA) Regional Office (RO).

In March 2009, the appellant did not appear at a hearing 
before the Board.  Without good cause shown for the failure 
to appear, the request for the hearing is deemed withdrawn.  
38 C.F.R. § 20.704(d).

In an unappealed rating decision in December 2002 the RO 
denied the claim of service connection for ligament injuries 
of the legs.  By operation of law, the unappealed rating 
decision became final.  38 U.S.C.A. § 7105.  On the current 
application to reopen, the RO reopened the claim and 
adjudicated the claim on the merits.  The Board has 
jurisdictional responsibility to consider whether it is 
proper for a claim to be reopened, and what the RO determined 
in this regard is irrelevant. Jackson v. Principi, 265 F. 3d 
1366, 1369 (Fed. Cir. 2001).


FINDINGS OF FACT

1. In a rating decision in December 2002, the RO denied the 
claim of service connection for ligament injuries of the 
legs; and after the appellant was notified of the adverse 
determination and of his procedural and appellate rights, he 
did not perfect an appeal of the adverse determination.

2. The additional evidence presented since the RO's rating 
decision in December 2002, is either redundant, cumulative, 
or does not raise a reasonable possibility of substantiating 
the claim.


CONCLUSIONS OF LAW

1. The rating decision in December 2002 by the RO, denying 
the claim of service connection for ligament injuries of the 
legs, became final.  38 U.S.C.A. § 7105(c) (West 2002).

2. New and material evidence has not been presented to reopen 
the claim of service connection for ligament injuries of the 
legs.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type 2, and Type Three, respectively.  See Shinseki v. 
Sanders, 556 U.S. __  (2009), No. 07-1209. slip op. (S. Ct. 
April 21, 2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).Under 38 U.S.C.A. § 5103(a), VA must notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate a he claims, which information 
and evidence VA will obtain, and which information and 
evidence the claimant is expected to provide. 

In a new and material evidence claim, the VCAA notice must 
include notice of the evidence and information that is 
necessary to reopen the claim and the evidence and 
information that is necessary to establish the underlying 
claim for the benefit sought.  Kent v. Nicholson, 20 Vet. 
App. 1, 9 (2006).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in March 2006 and in June 2006.  The appellant 
was notified that new and material evidence was needed to 
reopen the claim, that is, evidence, which was not redundant 
or cumulative of evidence previously considered and evidence 
that raised a reasonable possibility of substantiating the 
claim.  The appellant was notified of the reason the claim 
was previously denied, namely, that a ligament injury was not 
shown in service.  The appellant was also notified of the 
evidence needed to substantiate the underlying claim of 
service connection, namely, evidence of an injury, disease, 
or event causing an injury or disease during service; 
evidence of current disability; and evidence of a 
relationship between the current disability and the injury, 
disease, or event causing an injury or disease during 
service. 

The appellant was also notified that VA would obtain service 
records, VA records, and records from other Federal agencies 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
his authorization VA would obtain any non-Federal records on 
his behalf.  The notice included the provisions for the 
effective date of a claim and for the degree of disability 
assignable.



As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) 
(identifying evidence to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence); 
of Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(identifying the document that satisfies VCAA notice); of 
Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice 
of the elements of the claim); and of Kent v. Nicholson, 20 
Vet. App. 1, 9 (2006) (the elements of a new and material 
evidence claim).

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The timing error was cured by content-
complying VCAA notice after which the claim was readjudicated 
as evidenced by the statement of the case, dated in October 
2007.  See Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007) (Timing error cured by adequate VCAA notice 
and subsequent readjudication and harmless analysis is not 
needed.). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service treatment 
records and VA records.  As new and material evidence has not 
been presented, there is no duty to provide a VA examination 
or to obtain a VA medical opinion under 38 C.F.R. § 
3.159(c)(4)(iii). 

As the appellant has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the appellant in developing the facts pertinent to the claim 
is required to comply with the duty to assist. 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural and Factual Background

By a rating decision in December 2002, the RO denied the 
claim of service connection for ligament injuries of the 
legs.  After the RO notified the appellant of the adverse 
determination and of his procedural and appellate rights, the 
appellant did not perfect an appeal of the adverse 
determination and the determination became final by operation 
of law. 38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

The pertinent evidence of record and considered by the RO at 
the time of the rating decision in December 2002 is 
summarized as follows:

The service treatment records, including the proceedings of a 
Medical Board, disclose that in September 1975 the appellant 
was hospitalized for evaluation of lower extremity pain.  
History included scarring from burns over the lower 
extremities suffered 10 months previously.  The pertinent 
findings were contractures over the thighs and popliteal and 
posterior areas of the legs.  The Medical Board found that 
the appellant was not physically fit for enlistment because 
of the pre-existing condition, which was not aggravated by 
service.  The appellant was subsequently administratively 
discharged because of the pre-existing condition. 

After service, VA records show that in September 2000 the 
appellant stated that marching in service caused ligament 
damage. 

As noted above, the RO denied the claim in a rating decision 
in December 2002.  The RO determined that the service 
treatment records did not establish evidence of a ligament 
injury during service or was there evidence after service of 
a current ligament injury of either leg. 



Current Claim

Although the prior rating decision in December 2002 by the RO 
became final, the claim may nevertheless be reopened if new 
and material evidence is presented. 38 U.S.C.A. § 5108.

Regardless of the RO's characterization of the claim, the 
Board is without jurisdiction to consider the substantive 
merits of the claim for service connection in the absence of 
a finding that new and material evidence has been presented.  
The Board therefore must determine whether new and material 
evidence has been received to reopen the previously denied 
claim.  Jackson v. Principi, 265 F. 3d 1366, 1369 (Fed. Cir. 
2001).

As the application to reopen the claim was received in 
December 2005, the current regulatory definition of new and 
material evidence under 38 C.F.R. § 3.156 applies.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In determining whether the evidence is new and material, the 
specified basis for the last final disallowance must be 
considered. Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 
1998).  Thus, the evidence must relate to the basis for the 
prior denial of the claim, that is, the lack of evidence of a 
ligament injury during service or the failure to establish a 
current ligament disability in either leg.

The Additional Evidence and Analysis

The additional evidence presented since the rating decision 
in 2002 consists of service treatment records, VA records, a 
statement of the appellant, and a report of VA examination. 

The service treatment records are not new and material 
because the records are redundant, that is, repetitive of 
evidence previously considered by the RO in the rating 
decision of December 2002.  And redundant evidence does not 
meet the regulatory definition of new and material evidence 
under 38 C.F.R. § 3.156. 

The VA records, dated in September 2000, are not new and 
material because the records are redundant, that is, 
repetitive of evidence previously considered by the RO in the 
rating decision of December 2002.  And redundant evidence 
does not meet the regulatory definition of new and material 
evidence under 38 C.F.R. § 3.156. 

As for the appellant's statement that he suffered ligament 
injury in service, the statement is are not new and material 
because the statement is cumulative of a statement by the 
appellant previously considered and rejected by the RO in the 
rating decision of December 2002.  And cumulative evidence 
does not meet the regulatory definition of new and material 
evidence under 38 C.F.R. § 3.156.  

As for the report of VA examination in September 2007, the VA 
examiner found no evidence of a ligament injury of either. As 
this evidence opposes, rather than supports the claim, the 
evidence is not new and material because it does raise a 
reasonable possibility of substantiating the claim.

As the additional evidence is not new and material, the claim 
of service connection is not reopened. 38 C.F.R. § 3.156.  As 
the claim is not reopened, 
the benefit-of-the- doubt standard of proof does not apply.  
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

(The Order follows on the next 
page.).



ORDER

As new and material evidence has not been presented, the 
claim of service connection for ligament injuries of the legs 
is not reopened, and the appeal is denied



______________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


